This action has been before this court tAA'iee on demurrer, ante, pp. 4-91, 520. At the trial, after the plaintiff had rested, *550the defendant moved for a nonsuit. The court, through the chief justice, rendered the following oral opinion:
Hartwell, C.J.
It is an important question, not so much on account of the amount claimed, which is, of course, a good deal to the plaintiff, but in view of the practice of bringing to the court claims which have been more or less passed upon by the legislature which the court would have to approach with delicacy and caution. We all recognize that, I think, fully.
I will say further for myself — I will not attempt to speak for my associates — that there is in the plaintiff’s claim a certain aspect of merit which has appealed to me, but taking all the facts before us we do not feel at liberty to deny the motion for we think that a -ratification of any agreement has not been shown and that the powers of a chairman of a committee, although acquiesced in by his" committeemen, so far as they know what he is doing, would not, under the rules of the house, go to the extent of allowing such claims. A board has got to act as a board, a committee as a committee, and while in every legislative body there is a good deal of responsibility assumed by chairmen and the speaker which the house, for its part, and the committee, for its part, know about and, to a certain extent, are presumed to acquiesce in by silence, yet when it comes to the exact powers of those officials, under the rules of the house, we are unable to say that it exists to the extent claimed. So that on the whole we think that it is our duty to grant the motion, which is granted accordingly.